251 F.Supp.2d 948 (2003)
Senator Mitch McCONNELL, et al., Plaintiffs,
v.
FEDERAL ELECTION COMMISSION, et al., Defendants.
National Rifle Association of America, et al., Plaintiffs,
v.
Federal Election Commission, et al., Defendants.
Emily Echols, a minor child, by and through her next friends, Tim and Windy Echols, et al., Plaintiffs,
v.
Federal Election Commission, et al., Defendants.
Chamber of Commerce of the United States, et al., Plaintiffs,
v.
Federal Election Commission, et al., Defendants.
National Association of Broadcasters, Plaintiff,
v.
Federal Election Commission, et al., Defendants.
American Federation of Labor and Congress of Industrial Organizations, et al., Plaintiffs,
v.
Federal Election Commission, et al., Defendants.
Congressman Ron Paul, et al., Plaintiffs,
v.
Federal Election Commission, et al., Defendants.
Republican National Committee, et al., Plaintiffs,
v.
Federal Election Commission, et al. Defendants.
California Democratic Party, et al., Plaintiffs,
v.
Federal Election Commission, et al., Defendants.
Victoria Jackson Gray Adams, et al., Plaintiffs,
v.
Federal Election Commission, et al., Defendants.
Representative Bennie G. Thompson, et al., Plaintiffs,
v.
Federal Election Commission, et al., Defendants.
Nos. 02-582 CKK,KLH,RJL, 02-581 CKK,KLH,RJL, 02-633 CKK,KLH,RJL, 02-751 CKK,KLH,RJL, 02-753 CKK,KLH,RJL, 02-754 CKK,KLH,RJL, 02-781 CKK,KLH,RJL, 02-874 CKK,KLH,RJL, 02-875 CKK,KLH,RJL.
United States District Court, District of Columbia.
May 1, 2003.

FINAL JUDGMENT
Pursuant to Rule 58 of the Federal Rules of Civil Procedure and the four opinions of the three-judge District Court hearing these eleven consolidated actions, it is this 1st day of May, 2003, hereby
ORDERED that Plaintiffs' Motion for Judgment [# 206] is GRANTED IN PART and DENIED IN PART; it is further
ORDERED that Defendants' and Intervenors' Motion for Judgment [# 204] is
GRANTED IN PART and DENIED IN PART; it is further
ORDERED that in regard to Section 101 of BCRA, judgment for Plaintiffs is entered in part with regard to new FECA Sections 323(a) and 323(b) and judgment for Defendants is entered in part with regard to new FECA Sections 323(a) and 323(b), in accordance with Judge Leon's Memorandum Opinion. Section 323(a) is constitutional only to the extent it bans national party committees from using nonfederal funds for Section 301(20)(A)(iii) activities and Section 323(b) is constitutional only as applied to Section 301(20)(A)(iii) activities; it is further
ORDERED that in regard to Section 101 of BCRA, judgment for Plaintiffs is entered with regard to new FECA Section 323(d); it is further
ORDERED that in regard to Section 101 of BCRA, judgment for Defendants is entered with regard to new FECA Sections 323(e) and 323(f); it is further
ORDERED that in regard to Section 201 (challenged disclosure provisions only), with the exception of subsection (5), and in regard to Sections 202, 214(a), 214(d), and 311 of BCRA, judgment for Defendants is entered in accordance with the per curiam opinion; it is further
ORDERED that in regard to subsection (5) of Section 201, judgment for Plaintiffs is entered in accordance with the per curiam opinion; it is further
ORDERED that in regard to Sections 214(b), 214(c), and 212, Plaintiffs' motion is DENIED on justiciability grounds in accordance with the per curiam opinion; it is further
ORDERED that in regard to Section 203 of BCRA, judgment is entered for Defendants with regard to that provision's applicability to the backup definition of "electioneering communication" as defined in Section 201 of BCRA, in accordance *950 with Judge Leon's Memorandum Opinion; it is further
ORDERED that in regard to Section 204 of BCRA, judgment is entered for Defendants in accordance with Judge Leon's Memorandum Opinion; it is further
ORDERED that Judgment for Plaintiffs is entered with regard to Sections 213, 318, and 504 of BCRA; it is further
ORDERED that in regard to Sections 304, 316, 319, 305, and 307, Plaintiffs' motion is DENIED on justiciability grounds; it is further
ORDERED that Defendants and their agents are permanently enjoined from enforcing, executing or otherwise applying those sections of BCRA found unconstitutional by this three-judge District Court.
SO ORDERED.